Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species E (figure 18), including claims 1-4 and 6-11, in the reply filed on 06/03/2022 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2014/0063407).
Regarding claim 1, Kwon et al. (figures 6 and 8) discloses a display device comprising: 
a first insulating substrate (308) including a first area and the second area (360 and 301d) which is disposed outside of the first area, 
a pixel on the first insulating substrate in the first area, 
a signal wiring (TFT) through which a signal for driving the pixel is transmitted, the signal wiring in the first area, on the first insulating substrate and disposed a distance from the first insulating substrate, 
a first dummy wire and a second dummy wire (301e) disposed in the second area, disposed on the first insulating substrate and disposed a distance from the first insulating substrate, and 
a hole (figure 8) disposed in the second area and having a depth which extends into a thickness of the first insulating substrate, 
wherein the first dummy wire and the second dummy wire are spaced from a center of the hole by a same distance.
Regarding claim 3, Kwon et al. (figures 6 and 8) discloses wherein the hole is disposed between the first dummy wire and the second dummy wire.
Regarding claim 4, Kwon et al. (figures 6 and 8) discloses a third dummy wire (301f; figure 6) disposed on the first insulating substrate, wherein the first dummy wire, the second dummy wire and the third dummy wire are spaced apart from each other.
Regarding claim 9, Kwon et al. (figures 6 and 8) discloses a light-shielding pattern (301k) disposed on the second substrate in the non-display area thereof, wherein the light-shielding pattern is disposed non-overlapping the image input hole.
Regarding claim 10, Kwon et al. (figures 6 and 8) discloses a display device comprising: 
a first substrate (308) comprising: 
a first insulating substrate, 
a first area (360) including: 
a pixel (TFT area) on the first insulating substrate, and 
a signal wiring through which a signal for driving the pixel is transmitted, the signal wiring on the first insulating substrate, and 
a second area (301d) which is disposed outside of the first area, 
the second area including: 
a hole (figure 8) which is defined in the first insulating substrate, and 
a dummy wire (301e and 301f) disposed a same distance from the first insulating substrate as the signal wiring in the first area (substrate layer), the dummy wire corresponding to a location of the hole; 
wherein the dummy wire is provided in plurality near the hole to define a plurality of dummy wires, 
the plurality of dummy wires are respectively near the hole in different directions from the hole, among the plurality of dummy wires, with respect to the hole, 
two opposing dummy wires (301e) are spaced from a center of the hole by a same distance, and 
two non-opposing dummy wires (301e and 301f) are spaced from the center of the hole by different distances (see annotated drawing 1).
Regarding claim 11, Kwon et al. (figures 6 and 8) discloses a display device comprising: 
a first substrate (308) comprising: 
a first insulating substrate, 
a first area (360) including: 
a pixel (TFT area) on the first insulating substrate, and 
a signal wiring through which a signal for driving the pixel is transmitted, the signal wiring on the first insulating substrate, and 
a second area (301d) which is disposed outside of the first area, 
the second area including: 
a hole (figure 8) which is defined in the first insulating substrate, and 
a dummy wire (301e and 301f) disposed a same distance from the first insulating substrate as the signal wiring in the first area (substrate layer), the dummy wire corresponding to a location of the hole; 
wherein the dummy wire is provided in plurality near the hole to define a plurality of dummy wires, 
the plurality of dummy wires (301e and 301f) are respectively near the hole in different directions from the hole, and 
among the plurality of dummy wires, each two different dummy wires (301e) are spaced from a center of the hole by a same distance (see annotated drawing 1).

    PNG
    media_image1.png
    455
    585
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al. in view of Jeong (KR 2013-0088108).
Regarding claim 2, Kwon et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Kwon et al. is silent regarding the dummy wire includes aluminum, silver or copper.  Jeong (figure 2) teaches the dummy wire includes aluminum, silver or copper.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the dummy lines as taught by Jeong in order to improve the display ratios and achieve a heat transcribing donor film and improve the quality of images captured by the camera.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al. in view of Cho et al. (US 2014/0307219); further in view of Yoshida et al. (US 2009/0066903).
Regarding claim 6, Kwon et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Kwon et al. is silent regarding the spacer and the sealant.  Cho et al. (figures 1-2) teaches a second insulating substrate facing the first insulating substrate; a transparent spacer which is in the second area and maintains a gap between the first insulating substrate and the second insulating substrate, the transparent spacer completely covering the hole (TSL).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spacer as taught by Cho et al. in order to improve the display ratios and achieve a heat transcribing donor film and improve the quality of images captured by the camera.
Yoshida et al. (figures 1-2) teaches a sealant which is in the second area and is disposed between the first insulating substrate and the second insulating substrate, the sealant surrounding the transparent spacer.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spacer and the sealant as taught by Yoshida et al. in order to achieve a seal member that can be easily and accurately formed in a predetermined region and securely seal the display panel.
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al. in view of Kawamura (US 2009/0128766).
Regarding claim 7, Kwon et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Kwon et al. is silent regarding the TFT.  Kawamura et al. (figures 1-4) teaches a transistor including a gate electrode, a source electrode and a drain electrode, wherein the signal wiring in the first area includes the gate electrode of the transistor, and wherein the first dummy wire and the second dummy wire are disposed a same distance from the first insulating substrate as the gate electrode, to be disposed in a same layer as the gate electrode among layers disposed on the first insulating substrate (gate electrode of the dummy region DAR).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dummy lines as taught by Kawamura et al. in order to improve the display ratios and simplify the manufacturing process.
Regarding claim 8, Kawamura et al. (figures 1-4) teaches the first substrate further includes a transistor including a gate electrode, a source electrode and a drain electrode, wherein the signal wiring of the first area of the first substrate includes the source electrode or the drain electrode of the transistor, and the dummy wire is disposed a same distance from the first insulating substrate as the source electrode or the drain electrode, to be disposed in a same layer as the source electrode or the drain electrode among layers disposed on the first insulating substrate (the source electrode or the drain electrode of the dummy region DAR). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871